         CASE 0:20-cv-01319-JRT-HB Doc. 113 Filed 10/14/20 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA

 IN RE CATTLE ANTITRUST LITIGATION                Civil No. 19-cv-1222 (JRT/HB)
 This document relates to:
                                                 ORDER ON DEFENDANTS’
                                                 UNOPPOSED MOTION FOR
 ALL CASES                                       PROTECTIVE ORDER FOR
                                               REDACTIONS OF SEPTEMBER 4,
                                                2020 HEARING TRANSCRIPT

 KENNETH PETERSON, et al.                         Civil No. 19-cv-1129 (JRT/HB)
                    Plaintiffs,
 v.
 JBS USA FOOD COMPANY
 HOLDINGS, et al.
                    Defendants.

 IN RE DPP BEEF LITIGATION                        Civil No. 20-cv-1319 (JRT/HB)
 This document applies to:
 ALL CASES


 ERBERT & GERBERT’S, INC.                         Civil No. 20-cv-1414 (JRT/HB)
 Plaintiff,
 v.
 JBS USA FOOD COMPANY HOLDINGS, et
 al.,
 Defendants.

      This matter is before the Court on Defendants’ Unopposed Motion for Protective

Order for Redactions of September 4, 2020 Hearing Transcript (No. 19-cv-1222, ECF

No. 287; No. 19-cv-1129, ECF No. 213; No. 20-cv-1319, ECF No. 107; No. 20-cv-1414,

ECF No. 75) (“Motion”).
           CASE 0:20-cv-01319-JRT-HB Doc. 113 Filed 10/14/20 Page 2 of 2




      Based upon all the files, records, proceedings, and arguments of counsel, IT IS

HEREBY ORDERED that Defendants’ Motion (No. 19-cv-1222, ECF No. 287; No. 19-

cv-1129, ECF No. 213; No. 20-cv-1319, ECF No. 107; No. 20-cv-1414, ECF No. 75) is

GRANTED as follows:

      1.       The Court finds good cause exists to redact the confidential information

identified in Defendants’ Motion pursuant to Federal Rule of Civil Procedure 5.2(e)(1).

      2.       The court reporter shall redact the information set forth in Defendants’

Statement of Redaction (No. 19-cv-1222, ECF 284; No. 19-cv-1129, ECF 210; No. 20-cv-

1319, ECF 104; No. 20-cv-1414, ECF 72), and highlighted in Exhibit A thereto (No. 19-

cv-1222, ECF 285; No. 19-cv-1129, ECF 211; No. 20-cv-1319, ECF 105; No. 20-cv-1414,

ECF 73), from the transcript of the Case Management Conference and Motions Hearing

held on September 4, 2020 before Magistrate Judge Hildy Bowbeer, filed on September

12, 2020 [No. 19-cv-1222, ECF 264; No. 19-cv-1129, ECF 190; No. 20-cv-1319, ECF 74;

No. 20-cv-1414, ECF 50].



Dated: October 14, 2020                   s/ Hildy Bowbeer
                                         HILDY BOWBEER
                                         United States Magistrate Judge




                                            2
